Citation Nr: 1450514	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-17 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to nonservice-connected pension benefits.  


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1985 to October 1989, with additional reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 administrative decision by the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Pension Management Center (PMC).

In a June 2012 substantive appeal, the Veteran requested a hearing before a member of the Board.  However, in a September 2012 statement, the Veteran withdrew the request for a hearing and requested that the Board proceed with a decision based on the evidence already of record.


REMAND

A review of the record indicates that additional development is needed prior to adjudicating the Veteran's claim.

The Veteran has alleged that while serving in the United States Army Reserves, his unit was activated in 1991 and deployed during the Persian Gulf War.  Of record is a document showing that the Veteran was discharged from the Ready Reserves in August 1993.  However, his service personnel records from Reserve service have not been associated with the claims file.  Therefore, those records should be associated with the record before a decision is rendered in this case.  In addition, the Veteran's claimed active service must be verified by the service department or a properly delegated agency.  38 C.F.R. § 3.203(c) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Contact the service department or properly delegated agency to verify the Veteran's claimed periods of active duty.

2.  Obtain the Veteran's service personnel records from United States Army Reserve service and associate them with the claims file.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

